Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.10 Page 1 of 55




                           NOTICE OF REMOVAL
                           TABLE OF CONTENTS


 Exhibit Description                                    Date         Page
                                                                     No.
 A         A true and correct copy of the Complaint     01/25/2021   1
           filed against NASSCO in San Diego County
           Superior Court (Case No. 37-2021-
           00003396-CU-OE-CTL).
 B         A true and correct copy of the Proof of      03/25/2021   44
           Service of Summons for the Complaint filed
           against NASSCO in San Diego County
           Superior Court (Case No. 37-2021-
           00003396-CU-OE-CTL).
 C         A true and correct copy of the Notice of     04/13/2021   46
           Related Case filed in San Diego Superior
           Court.




869635.1
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.11 Page 2 of 55




            EXHIBIT A




                                                                                       1
                                                           Notice of Removal - Exhibit A
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.12 Page 3 of 55




 1   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
       Norman B. Blumenthal (State Bar #068687)
 2     Kyle R. Nordrehaug (State Bar #205975)
       Aparajit Bhowmik (State Bar #248066)
 3     Nicholas J. De Blouw (State Bar #280922)
     2255 Calle Clara
 4   La Jolla, CA 92037
     Telephone: (858)551-1223
 5   Facsimile: (858) 551-1232
     Website: www.bamlawca.com
 6
     Attorneys for Plaintiff
 7
                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                          IN AND FOR THE COUNTY OF SAN DIEGO
 9
10    DREW MARTINEZ, an individual, on         Case No.
      behalf of himself and on behalf of all
11    persons similarly situated,              CLASS ACTION COMPLAINT FOR:

12                  Plaintiff,                 1. UNFAIR COMPETITION IN
                                               VIOLATION OF CAL. BUS. & PROF.
13    vs.                                      CODE §§ 17200, et seq.;
                                               2. FAILURE TO PAY OVERTIME WAGES
14    NATIONAL STEEL AND                       IN VIOLATION OF CAL. LAB. CODE §§
      SHIPBUILDING COMPANY, a                  510, et seq.;
15    Corporation; and Does 1 through 50,      3. FAILURE TO PAY MINIMUM WAGES
      Inclusive,                               IN VIOLATION OF CAL. LAB. CODE §§
16                                             1194, 1197 & 1197.1;
                    Defendants.                4. FAILURE TO PROVIDE REQUIRED
17                                             MEAL PERIODS IN VIOLATION OF CAL.
                                               LAB. CODE §§ 226.7 & 512 AND THE
18                                             APPLICABLE IWC WAGE ORDER;
                                               5. FAILURE TO PROVIDE REQUIRED
19                                             REST PERIODS IN VIOLATION OF CAL.
                                               LAB. CODE §§ 226.7 & 512 AND THE
20                                             APPLICABLE IWC WAGE ORDER;
                                               6. FAILURE TO PROVIDE ACCURATE
21                                             ITEMIZED STATEMENTS IN VIOLATION
                                               OF CAL. LAB. CODE § 226;
22                                             7. FAILURE TO PROVIDE WAGES
                                               WHEN DUE IN VIOLATION OF CAL.
23                                             LAB. CODE §§ 201, 202 AND 203.

24                                             DEMAND FOR A JURY TRIAL

25
26
27
28                                             1
                                     CLASS ACTION COMPLAINT



                                                                                             2
                                                                 Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.13 Page 4 of 55




 1          Plaintiff Drew Martinez (“PLAINTIFF”), an individual, on behalf of himself and all

 2   other similarly situated current and former employees, alleges on information and belief, except

 3   for his own acts and knowledge which are based on personal knowledge, the following:

 4
 5                                          THE PARTIES

 6          1.     Defendant National Steel and Shipbuilding Company (“DEFENDANT”) is a

 7   Corporation and at all relevant times mentioned herein conducted and continues to conduct

 8   substantial and regular business throughout California.

 9          2.     DEFENDANT designs and constructs auxiliary and support ships, as well as oil

10   tankers and dry cargo carriers for commercial markets. DEFENDANT was founded in 1960.

11          3.     PLAINTIFF was employed by DEFENDANT in California from March of 2014

12   to September of 2020 and was at all times classified by DEFENDANT as a non-exempt

13   employee, paid on an hourly basis, and entitled to the legally required meal and rest periods and

14   payment of minimum and overtime wages due for all time worked.

15          4.     PLAINTIFF brings this Class Action on behalf of himself and a California class,

16   defined as all individuals who are or previously were employed by DEFENDANT in California

17   and classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time during the

18   period beginning four (4) years prior to the filing of this Complaint and ending on the date as

19   determined by the Court (the “CALIFORNIA CLASS PERIOD”). The amount in controversy

20   for the aggregate claim of CALIFORNIA CLASS Members is under five million dollars

21   ($5,000,000.00).

22          5.     PLAINTIFF brings this Class Action on behalf of himself and a CALIFORNIA

23   CLASS in order to fully compensate the CALIFORNIA CLASS for their losses incurred during

24   the CALIFORNIA CLASS PERIOD caused by DEFENDANT’s policy and practice which

25   failed to lawfully compensate these employees for all their overtime worked. DEFENDANT’s

26   policy and practice alleged herein was an unlawful, unfair and deceptive business practice

27   whereby DEFENDANT retained and continues to retain wages due PLAINTIFF and the other

28
                                                    2
                                        CLASS ACTION COMPLAINT


                                                                                                           3
                                                                               Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.14 Page 5 of 55




 1   members of the CALIFORNIA CLASS.                PLAINTIFF and the other members of the
 2   CALIFORNIA CLASS seek an injunction enjoining such conduct by DEFENDANT in the
 3   future, relief for the named PLAINTIFF and the other members of the CALIFORNIA CLASS
 4   who have been economically injured by DEFENDANT’s past and current unlawful conduct,
 5   and all other appropriate legal and equitable relief.
 6          6.     The true names and capacities, whether individual, corporate, subsidiary,
 7   partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
 8   unknown to PLAINTIFF who therefore sues these Defendants by such fictitious names pursuant
 9   to Cal. Civ. Proc. Code § 474. PLAINTIFF will seek leave to amend this Complaint to allege
10   the true names and capacities of Does 1 through 50, inclusive, when they are ascertained.
11   PLAINTIFF is informed and believes, and based upon that information and belief alleges, that
12   the Defendants named in this Complaint, including DOES 1 through 50, inclusive, are
13   responsible in some manner for one or more of the events and happenings that proximately
14   caused the injuries and damages hereinafter alleged.
15          7.     The agents, servants and/or employees of the Defendants and each of them acting
16   on behalf of the Defendants acted within the course and scope of his, her or its authority as the
17   agent, servant and/or employee of the Defendants, and personally participated in the conduct
18   alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
19   Consequently, the acts of each Defendant are legally attributable to the other Defendants and
20   all Defendants are jointly and severally liable to PLAINTIFF and the other members of the
21   CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the
22   Defendants’ agents, servants and/or employees.
23
24                                          THE CONDUCT
25          8.     During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to accurately
26   record and pay PLAINTIFF and other CALIFORNIA CLASS Members for the actual amount
27   of time these employees work. Pursuant to the Industrial Welfare Commission Wage Orders,
28
                                                     3
                                        CLASS ACTION COMPLAINT


                                                                                                           4
                                                                               Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.15 Page 6 of 55




 1   DEFENDANT is required to pay PLAINTIFF and other CALIFORNIA CLASS Members for
 2   all time worked, meaning the time during which an employee was subject to the control of an
 3   employer, including all the time the employee was permitted or suffered to permit this work.
 4   DEFENDANT required PLAINTIFF and CALIFORNIA CLASS Members to work off the
 5   clock without paying them for all the time they were under DEFENDANT’s control.
 6   Specifically, PLAINTIFF and CALIFORNIA CLASS Members would clock out of
 7   DEFENDANT’s timekeeping system, in order to perform additional work for DEFENDANT
 8   as required to meet DEFENDANT’s job requirements. During the CALIFORNIA CLASS
 9   PERIOD, DEFENDANT engaged in the practice of requiring PLAINTIFF and CALIFORNIA
10   CLASS Members to perform work off the clock after clocking out in that DEFENDANT, as a
11   condition of employment, required these employees to wait for and submit to loss prevention
12   inspections at the end of each scheduled shift for which DEFENDANT did not provide
13   compensation for time spent waiting for and submitting to DEFENDANT’s loss prevention
14   inspections off the clock.    Further, as a result of their rigorous work schedules and
15   DEFENDANT’s loss prevention inspection policy, PLAINTIFF and other CALIFORNIA
16   CLASS Members were from time to time not fully relieved of duty by DEFENDANT for their
17   meal periods. As a result, PLAINTIFF and other CALIFORNIA CLASS Members forfeited
18   minimum wages and overtime wage compensation by working without their time being
19   correctly recorded and without compensation at the applicable rates. Further, during the
20   CALIFORNIA CLASS PERIOD, PLAINTIFF and other CALIFORNIA CLASS Members from
21   time to time were not been paid wages for all time worked, including overtime wages, such that
22   in the aggregate employees were underpaid wages as a result of DEFENDANT’s pattern and
23   practice of unevenly rounding time worked by its employees. DEFENDANT’s policy and
24   practice not to pay PLAINTIFF and other CALIFORNIA CLASS Members for all time worked,
25   is evidenced by DEFENDANT’s business records.
26          9.     In violation of the applicable sections of the California Labor Code and the
27   requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANT
28
                                                   4
                                       CLASS ACTION COMPLAINT


                                                                                                         5
                                                                             Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.16 Page 7 of 55




 1   intentionally and knowingly failed to compensate PLAINTIFF and the other members of the
 2   CALIFORNIA CLASS at the correct rate of pay for all overtime worked. This policy and
 3   practice of DEFENDANT was intended to purposefully avoid the payment of the correct
 4   overtime compensation as required by California law which allowed DEFENDANT to illegally
 5   profit and gain an unfair advantage over competitors who complied with the law. To the extent
 6   equitable tolling operates to toll claims by the CALIFORNIA CLASS against DEFENDANT,
 7   the CALIFORNIA CLASS PERIOD should be adjusted accordingly.
 8         10.    State law provides that employees must be paid overtime at one-and-one-half
 9   times their “regular rate of pay.” PLAINTIFF and other CALIFORNIA CLASS Members were
10   compensated at an hourly rate plus incentive pay that was tied to specific elements of an
11   employee’s performance.
12         11.    The second component of PLAINTIFF’s and other CALIFORNIA CLASS
13   Members’ compensation was DEFENDANT’s non-discretionary incentive program that paid
14   PLAINTIFF and other CALIFORNIA CLASS Members incentive wages based on their
15   performance for DEFENDANT.          The non-discretionary incentive program provided all
16   employees paid on an hourly basis with incentive compensation when the employees met the
17   various performance goals set by DEFENDANT. However, when calculating the regular rate
18   of pay in order to pay overtime to PLAINTIFF and other CALIFORNIA CLASS Members,
19   DEFENDANT failed to include the incentive compensation as part of the employees’ “regular
20   rate of pay” for purposes of calculating overtime pay. Management and supervisors described
21   the incentive program to potential and new employees as part of the compensation package. As
22   a matter of law, the incentive compensation received by PLAINTIFF and other CALIFORNIA
23   CLASS Members must be included in the “regular rate of pay.” The failure to do so has
24   resulted in an underpayment of overtime compensation to PLAINTIFF and other CALIFORNIA
25   CLASS Members by DEFENDANT. Further, DEFENDANT underpaid sick pay wages to
26   PLAINTIFF and other CALIFORNIA CLASS Members by failing to pay such wages at the
27   regular rate of pay. Specifically, PLAINTIFF and other non-exempt employees regularly earn
28
                                                  5
                                      CLASS ACTION COMPLAINT


                                                                                                        6
                                                                            Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.17 Page 8 of 55




 1   non-discretionary remuneration, including but not limited to, incentives, shift differential pay,
 2   and bonuses. Rather than pay sick pay at the regular rate of pay, DEFENDANT underpaid sick
 3   pay to PLAINTIFF and other CALIFORNIA CLASS Members at their base rates of pay.
 4            12.   As a result of their rigorous work schedules, PLAINTIFF and other
 5   CALIFORNIA CLASS Members were also from time to time unable to take off duty meal
 6   breaks and were not fully relieved of duty for meal periods.             PLAINTIFF and other
 7   CALIFORNIA CLASS Members were from time to time required to perform work as ordered
 8   by DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal
 9   break.    Further, DEFENDANT from time to time failed to provide PLAINTIFF and
10   CALIFORNIA CLASS Members with a second off-duty meal period for some workdays in
11   which these employees were required by DEFENDANT to work ten (10) hours of work.
12   PLAINTIFF and the other CALIFORNIA CLASS Members therefore forfeited meal breaks
13   from time to time without additional compensation and in accordance with DEFENDANT’s
14   corporate policy and practice.
15            13.   During the CALIFORNIA CLASS PERIOD, PLAINTIFF and other
16   CALIFORNIA CLASS Members were also from time to time required to work in excess of four
17   (4) hours without being provided ten (10) minute rest periods. Further, these employees were
18   denied their first rest periods of at least ten (10) minutes for some shifts worked of at least two
19   (2) to four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts
20   worked of between six (6) and eight (8) hours from time to time, and a first, second and third
21   rest period of at least ten (10) minutes for some shifts worked of ten (10) hours or more from
22   time to time. PLAINTIFF and other CALIFORNIA CLASS Members were also not provided
23   with one hour wages in lieu thereof. Additionally, the applicable California Wage Order
24   requires employers to provide employees with off-duty rest periods, which the California
25   Supreme Court defined as time during which an employee is relieved from all work related
26   duties and free from employer control. In so doing, the Court held that the requirement under
27   California law that employers authorize and permit all employees to take rest period means that
28
                                                     6
                                        CLASS ACTION COMPLAINT


                                                                                                             7
                                                                                 Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.18 Page 9 of 55




 1   employers must relieve employees of all duties and relinquish control over how employees
 2   spend their time which includes control over the locations where employees may take their rest
 3   period. Employers cannot impose controls that prohibit an employee from leaving the
 4   employer’s premises during rest periods. Here, DEFENDANT’s policy restricted PLAINTIFF’s
 5   and other CALIFORNIA CLASS Members’ ability to leave the premises and was unlawful
 6   based on DEFENDANT’s rule which stated PLAINTIFF and other CALIFORNIA CLASS
 7   Members could not leave the work premises during their rest period. In fact, PLAINTIFF,
 8   during what should have been her off-duty rest period time, was required to remain on
 9   DEFENDANT’s premises and from time to time was required to perform work on
10   DEFENDANT’s premises during her rest break time.
11          14.    Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
12   employees with an accurate itemized wage statement in writing showing, among other things,
13   gross wages earned and all applicable hourly rates in effect during the pay period and the
14   corresponding amount of time worked at each hourly rate. From time to time, DEFENDANT
15   violated Cal. Lab. Code § 226 by failing to provide wage statements that identified the correct
16   gross and net wages earned. Aside from the violations listed above, DEFENDANT failed to
17   issue to PLAINTIFF an itemized wage statement that lists all the requirements under California
18   Labor Code 226 et seq. As a result, from time to time DEFENDANT provided PLAINTIFF and
19   the other members of the CALIFORNIA CLASS with wage statements which violated Cal.
20   Lab. Code § 226.
21          15.    Specifically as to PLAINTIFF, DEFENDANT failed to provide all the legally
22   required off-duty meal and rest breaks to him as required by the applicable Wage Order and
23   Labor Code and failed to pay him all minimum and overtime wages due to him. DEFENDANT
24   did not have a policy or practice which provided timely off-duty meal and rest breaks to
25   PLAINTIFF and also failed to compensate PLAINTIFF for his missed meal and rest breaks.
26   The nature of the work performed by the PLAINTIFF did not prevent him from being relieved
27   of all of his duties for the legally required off-duty meal periods. As a result, DEFENDANT’s
28
                                                    7
                                       CLASS ACTION COMPLAINT


                                                                                                          8
                                                                              Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.19 Page 10 of 55




 1   failure to provide PLAINTIFF with the legally required meal periods is evidenced by
 2   DEFENDANT’s business records. To date, DEFENDANT has yet to pay PLAINTIFF all of
 3   his wages due to him and DEFENDANT has failed to pay any penalty wages owed to him under
 4   California Labor Code Section 203. The amount in controversy for PLAINTIFF individually
 5   does not exceed the sum or value of $75,000.
 6                                 JURISDICTION AND VENUE
 7          16.    This Court has jurisdiction over this Action pursuant to California Code of Civil
 8   Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
 9   action is brought as a Class Action on behalf of PLAINTIFF and similarly situated employees
10   of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.
11          17.    Venue is proper in this Court pursuant to California Code of Civil Procedure,
12   Sections 395 and 395.5, because PLAINTIFF worked and resides in this County, and
13   DEFENDANT (i) currently maintains and at all relevant times maintained offices and facilities
14   in this County and/or conducts substantial business in this County, and (ii) committed the
15   wrongful conduct herein alleged in this County against members of the CALIFORNIA CLASS
16   and CALIFORNIA LABOR SUB-CLASS.
17
18                                  THE CALIFORNIA CLASS
19          18.    PLAINTIFF brings the First Cause of Action for Unfair, Unlawful and Deceptive
20   Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seq. (the "UCL") as a Class
21   Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as
22   all individuals who are or previously were employed by DEFENDANT in California and
23   classified as non-exempt employees (the “CALIFORNIA CLASS”) at any time during the
24   period beginning four (4) years prior to the filing of this Complaint and ending on the date as
25   determined by the Court (the “CALIFORNIA CLASS PERIOD”). The amount in controversy
26   for the aggregate claim of CALIFORNIA CLASS Members is under five million dollars
27   ($5,000,000.00).
28
                                                    8
                                       CLASS ACTION COMPLAINT


                                                                                                          9
                                                                              Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.20 Page 11 of 55




 1          19.      To the extent equitable tolling operates to toll claims by the CALIFORNIA
 2   CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted
 3   accordingly.
 4          20.      The California Legislature has commanded that “all wages... ...earned by any
 5   person in any employment are due and payable twice during each calendar month, on days
 6   designated in advance by the employer as the regular paydays”, and further that “[a]ny work
 7   in excess of eight hours in one workday and any work in excess of 40 hours in any one
 8   workweek . . . shall be compensated at the rate of no less than one and one-half times the
 9   regular rate of pay for an employee.” (Lab. Code § 204 and § 510(a).) The Industrial Welfare
10   Commission (IWC), however, is statutorily authorized to “establish exemptions from the
11   requirement that an overtime rate of compensation be paid... ...for executive, administrative, and
12   professional employees, provided [inter alia] that the employee is primarily engaged in duties
13   that meet the test of the exemption, [and] customarily and regularly exercises discretion and
14   independent judgment in performing those duties...” (Lab. Code § 510(a).)
15          21.      Neither the PLAINTIFF nor the other members of the CALIFORNIA CLASS
16   and/or the CALIFORNIA LABOR SUB-CLASS qualify for exemption from the above
17   requirements.
18          22.      DEFENDANT, in violation of the applicable Labor Code, Industrial Welfare
19   Commission (“IWC”) Wage Order requirements, and the applicable provisions of California
20   law, intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDANT failed
21   to correctly calculate and record minimum wage, and overtime compensation for all time
22   worked by PLAINTIFF and the other members of the CALIFORNIA CLASS, even though
23   DEFENDANT enjoyed the benefit of this work, required employees to perform this work and
24   permitted or suffered to permit this work.
25          23.      DEFENDANT has the legal burden to establish that each and every
26   CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked and to
27   accurately calculate the “regular rate of pay” by including the incentive compensation that
28
                                                     9
                                        CLASS ACTION COMPLAINT


                                                                                                          10
                                                                                Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.21 Page 12 of 55




 1   PLAINTIFF and members of the CALIFORNIA CLASS were awarded by DEFENDANT.
 2   DEFENDANT, however, failed to have in place during the CALIFORNIA CLASS PERIOD
 3   and still fails to have in place a policy or practice to ensure that each and every CALIFORNIA
 4   CLASS Member is paid the applicable overtime rate for all overtime worked, so as to satisfy
 5   their burden. This common business practice applicable to each and every CALIFORNIA
 6   CLASS Member can be adjudicated on a class-wide basis as unlawful, unfair, and/or deceptive
 7   under Cal. Business & Professions Code §§ 17200, et seq. (the “UCL”) as causation, damages,
 8   and reliance are not elements of this claim.
 9          24.    At no time during the CALIFORNIA CLASS PERIOD was the compensation for
10   any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
11   employee for all overtime worked at the applicable rate, as required by California Labor Code
12   §§ 204 and 510, et seq. At no time during the CALIFORNIA CLASS PERIOD was the
13   overtime compensation for any member of the CALIFORNIA CLASS properly recalculated so
14   as to include all earnings in the overtime compensation calculation as required by California
15   Labor Code §§ 510, et seq.
16          25.    The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
17   CLASS Members is impracticable.
18          26.    DEFENDANT violated the rights of the CALIFORNIA CLASS under California
19   law by:
20                 (a)    Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
21                        §§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
22                        place company policies, practices and procedures that failed to pay all
23                        wages due the CALIFORNIA CLASS for all overtime worked, and failed
24                        to accurately record the applicable rates of all overtime worked by the
25                        CALIFORNIA CLASS;
26                 (b)    Committing an act of unfair competition in violation of the California
27                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
28
                                                    10
                                       CLASS ACTION COMPLAINT


                                                                                                       11
                                                                             Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.22 Page 13 of 55




 1                        unlawfully, unfairly, and/or deceptively having in place a company policy,
 2                        practice and procedure that failed to correctly calculate overtime
 3                        compensation due to PLAINTIFF and the members of the CALIFORNIA
 4                        CLASS;
 5                 (c)    Committing an act of unfair competition in violation of the California
 6                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
 7                        failing to provide mandatory meal and/or rest breaks to PLAINTIFF and
 8                        the CALIFORNIA CLASS members; and,
 9                 (d)    Committing an act of unfair competition in violation of the California
10                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
11                        unlawfully, unfairly and deceptively having in place company policies,
12                        practices and procedures that denied PLAINTIFF and the members of the
13                        CALIFORNIA CLASS the correct minimum wages and otherwise
14                        violated applicable law.
15          27.    This Class Action meets the statutory prerequisites for the maintenance of a Class
16   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
17                 (a)    The persons who comprise the CALIFORNIA CLASS are so numerous
18                        that the joinder of all such persons is impracticable and the disposition of
19                        their claims as a class will benefit the parties and the Court;
20                 (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues
21                        that are raised in this Complaint are common to the CALIFORNIA
22                        CLASS will apply to every member of the CALIFORNIA CLASS;
23                 (c)    The claims of the representative PLAINTIFF are typical of the claims of
24                        each member of the CALIFORNIA CLASS. PLAINTIFF, like all the
25                        other members of the CALIFORNIA CLASS, is subjected to the
26                        employment practices of DEFENDANT and is a non-exempt employee
27                        paid on an hourly basis who has been subjected to the DEFENDANT’s
28
                                                     11
                                        CLASS ACTION COMPLAINT


                                                                                                           12
                                                                                 Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.23 Page 14 of 55




 1                        practice and policy described herein. PLAINTIFF sustained economic
 2                        injury as a result of DEFENDANT’s employment practices. PLAINTIFF
 3                        and the members of the CALIFORNIA CLASS were and are similarly or
 4                        identically harmed by the same unlawful, deceptive, and unfair
 5                        misconduct engaged in by DEFENDANT; and,
 6                 (d)    The representative PLAINTIFF will fairly and adequately represent and
 7                        protect the interest of the CALIFORNIA CLASS, and has retained
 8                        counsel who are competent and experienced in Class Action litigation.
 9                        There are no material conflicts between the claims of the representative
10                        PLAINTIFF and the members of the CALIFORNIA CLASS that would
11                        make class certification inappropriate. Counsel for the CALIFORNIA
12                        CLASS will vigorously assert the claims of all CALIFORNIA CLASS
13                        Members.
14          28.    In addition to meeting the statutory prerequisites to a Class Action, this action
15   is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
16                 (a)    Without class certification and determination of declaratory, injunctive,
17                        statutory and other legal questions within the class format, prosecution of
18                        separate actions by individual members of the CALIFORNIA CLASS will
19                        create the risk of:
20                        1)     Inconsistent or varying adjudications with respect to individual
21                               members of the CALIFORNIA CLASS which would establish
22                               incompatible standards of conduct for the parties opposing the
23                               CALIFORNIA CLASS; and/or,
24                        2)     Adjudication with respect to individual members of the
25                               CALIFORNIA CLASS which would as a practical matter be
26                               dispositive of interests of the other members not party to the
27                               adjudication or substantially impair or impede their ability to
28
                                                   12
                                        CLASS ACTION COMPLAINT


                                                                                                         13
                                                                               Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.24 Page 15 of 55




 1                          protect their interests.
 2             (b)   The parties opposing the CALIFORNIA CLASS have acted or refused to
 3                   act on grounds generally applicable to the CALIFORNIA CLASS, making
 4                   appropriate class-wide relief with respect to the CALIFORNIA CLASS
 5                   as a whole in that DEFENDANT failed to pay all wages due. Including
 6                   the correct overtime rate, for all worked by the members of the
 7                   CALIFORNIA CLASS as required by law;
 8                   1)     With respect to the First Cause of Action, the final relief on behalf
 9                          of the CALIFORNIA CLASS sought does not relate exclusively to
10                          restitution because through this claim PLAINTIFF seeks
11                          declaratory relief holding that the DEFENDANT’s policy and
12                          practices constitute unfair competition, along with declaratory
13                          relief, injunctive relief, and incidental equitable relief as may be
14                          necessary to prevent and remedy the conduct declared to constitute
15                          unfair competition;
16             (c)   Common questions of law and fact exist as to the members of the
17                   CALIFORNIA CLASS, with respect to the practices and violations of
18                   California law as listed above, and predominate over any question
19                   affecting only individual CALIFORNIA CLASS Members, and a Class
20                   Action is superior to other available methods for the fair and efficient
21                   adjudication of the controversy, including consideration of:
22                   1)     The interests of the members of the CALIFORNIA CLASS in
23                          individually controlling the prosecution or defense of separate
24                          actions in that the substantial expense of individual actions will be
25                          avoided to recover the relatively small amount of economic losses
26                          sustained by the individual CALIFORNIA CLASS Members when
27                          compared to the substantial expense and burden of individual
28
                                               13
                                  CLASS ACTION COMPLAINT


                                                                                                    14
                                                                          Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.25 Page 16 of 55




 1                              prosecution of this litigation;
 2                       2)     Class certification will obviate the need for unduly duplicative
 3                              litigation that would create the risk of:
 4                              A.     Inconsistent or varying adjudications with respect to
 5                                     individual members of the CALIFORNIA CLASS, which
 6                                     would establish incompatible standards of conduct for the
 7                                     DEFENDANT; and/or,
 8                              B.     Adjudications with respect to individual members of the
 9                                     CALIFORNIA CLASS would as a practical matter be
10                                     dispositive of the interests of the other members not parties
11                                     to the adjudication or substantially impair or impede their
12                                     ability to protect their interests;
13                       3)     In the context of wage litigation because a substantial number of
14                              individual CALIFORNIA CLASS Members will avoid asserting
15                              their legal rights out of fear of retaliation by DEFENDANT, which
16                              may adversely affect an individual’s job with DEFENDANT or
17                              with a subsequent employer, the Class Action is the only means to
18                              assert their claims through a representative; and,
19                       4)     A class action is superior to other available methods for the fair
20                              and efficient adjudication of this litigation because class treatment
21                              will obviate the need for unduly and unnecessary duplicative
22                              litigation that is likely to result in the absence of certification of
23                              this action pursuant to Cal. Code of Civ. Proc. § 382.
24         29.    This Court should permit this action to be maintained as a Class Action pursuant
25   to Cal. Code of Civ. Proc. § 382 because:
26                (a)    The questions of law and fact common to the CALIFORNIA CLASS
27                       predominate over any question affecting only individual CALIFORNIA
28                                                14
                                      CLASS ACTION COMPLAINT



                                                                                                        15
                                                                              Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.26 Page 17 of 55




 1                   CLASS Members because the DEFENDANT’s employment practices are
 2                   applied with respect to the CALIFORNIA CLASS;
 3             (b)   A Class Action is superior to any other available method for the fair and
 4                   efficient adjudication of the claims of the members of the CALIFORNIA
 5                   CLASS because in the context of employment litigation a substantial
 6                   number of individual CALIFORNIA CLASS Members will avoid
 7                   asserting their rights individually out of fear of retaliation or adverse
 8                   impact on their employment;
 9             (c)   The members of the CALIFORNIA CLASS are so numerous that it is
10                   impractical to bring all members of the CALIFORNIA CLASS before the
11                   Court;
12             (d)   PLAINTIFF, and the other CALIFORNIA CLASS Members, will not be
13                   able to obtain effective and economic legal redress unless the action is
14                   maintained as a Class Action;
15             (e)   There is a community of interest in obtaining appropriate legal and
16                   equitable relief for the acts of unfair competition, statutory violations and
17                   other improprieties, and in obtaining adequate compensation for the
18                   damages and injuries which DEFENDANT’s actions have inflicted upon
19                   the CALIFORNIA CLASS;
20             (f)   There is a community of interest in ensuring that the combined assets of
21                   DEFENDANT are sufficient to adequately compensate the members of
22                   the CALIFORNIA CLASS for the injuries sustained;
23             (g)   DEFENDANT has acted or refused to act on grounds generally applicable
24                   to the CALIFORNIA CLASS, thereby making final class-wide relief
25                   appropriate with respect to the CALIFORNIA CLASS as a whole;
26             (h)   The members of the CALIFORNIA CLASS are readily ascertainable from
27                   the business records of DEFENDANT; and,
28                                             15
                                  CLASS ACTION COMPLAINT



                                                                                                    16
                                                                          Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.27 Page 18 of 55




 1                 (i)    Class treatment provides manageable judicial treatment calculated to bring
 2                        a efficient and rapid conclusion to all litigation of all wage and hour
 3                        related claims arising out of the conduct of DEFENDANT as to the
 4                        members of the CALIFORNIA CLASS.
 5          30.    DEFENDANT maintains records from which the Court can ascertain and identify
 6   by job title each of DEFENDANT’s employees who as have been intentionally subjected to
 7   DEFENDANT’s conduct as herein alleged. PLAINTIFF will seek leave to amend the
 8   Complaint to include any additional job titles of similarly situated employees when they have
 9   been identified.
10
11                          THE CALIFORNIA LABOR SUB-CLASS
12          31.    PLAINTIFF further brings the Second, Third, Fourth, Fifth, Sixth, and Seventh
13   causes of Action on behalf of a California sub-class, defined as all members of the
14   CALIFORNIA CLASS classified as non-exempt employees (the “CALIFORNIA LABOR
15   SUB-CLASS”) at any time during the period three (3) years prior to the filing of the complaint
16   and ending on the date as determined by the Court (the “CALIFORNIA LABOR SUB-CLASS
17   PERIOD”) pursuant to Cal. Code of Civ. Proc. § 382. The amount in controversy for the
18   aggregate claim of CALIFORNIA LABOR SUB- CLASS Members is under five million
19   dollars ($5,000,000.00).
20          32.    DEFENDANT, in violation of the applicable Labor Code, Industrial Welfare
21   Commission (“IWC”) Wage Order requirements, and the applicable provisions of California
22   law, intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDANT failed
23   to correctly calculate minimum wage and overtime compensation for the all time worked by
24   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS, even though
25   DEFENDANT enjoyed the benefit of this work, required employees to perform this work and
26   permitted or suffered to permit this work. DEFENDANT denied these CALIFORNIA LABOR
27   SUB-CLASS Members wages at the correct amount to which these employees are entitled in
28                                                 16
                                       CLASS ACTION COMPLAINT



                                                                                                       17
                                                                             Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.28 Page 19 of 55




 1   order to unfairly cheat the competition and unlawfully profit. To the extent equitable tolling
 2   operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against DEFENDANT, the
 3   CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.
 4          33.    DEFENDANT maintains records from which the Court can ascertain and identify
 5   by name and job title, each of DEFENDANT’s employees who have been intentionally
 6   subjected to DEFENDANT’s conduct as herein alleged. PLAINTIFF will seek leave to amend
 7   the complaint to include any additional job titles of similarly situated employees when they have
 8   been identified.
 9          34.    The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
10   CALIFORNIA LABOR SUB-CLASS Members is impracticable.
11          35.    Common questions of law and fact exist as to members of the CALIFORNIA
12   LABOR SUB-CLASS, including, but not limited, to the following:
13                 (a)    Whether DEFENDANT unlawfully failed to correctly calculate and pay
14                        overtime wages and minimum wages to members of the CALIFORNIA
15                        LABOR SUB-CLASS in violation of the California Labor Code and
16                        California regulations and the applicable California Wage Order;
17                 (b)    Whether the members of the CALIFORNIA LABOR SUB-CLASS were
18                        entitled to overtime compensation for overtime worked under the overtime
19                        pay requirements of California law;
20                 (c)    Whether DEFENDANT failed to accurately record the applicable
21                        overtime rates for all overtime worked PLAINTIFF and the other
22                        members of the CALIFORNIA LABOR SUB-CLASS;
23                 (d)    Whether DEFENDANT failed to provide PLAINTIFF and the other
24                        members of the CALIFORNIA LABOR SUB-CLASS with legally
25                        required uninterrupted thirty (30) minute meal breaks and rest periods;
26                 (e)    Whether DEFENDANT failed to provide PLAINTIFF and the other
27                        members of the CALIFORNIA LABOR SUB-CLASS with accurate
28                                                  17
                                        CLASS ACTION COMPLAINT



                                                                                                         18
                                                                               Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.29 Page 20 of 55




 1                       itemized wage statements;
 2                (f)    Whether DEFENDANT engaged in unfair competition by the above-listed
 3                       conduct;
 4                (g)    The proper measure of damages and penalties owed to the members of the
 5                       CALIFORNIA LABOR SUB-CLASS; and,
 6                (h)    Whether DEFENDANT’s conduct was willful.
 7         36.    DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
 8   under California law by:
 9                (a)    Violating Cal. Lab. Code §§ 510, et seq., by failing to accurately pay
10                       PLAINTIFF and the members of the CALIFORNIA LABOR SUB-
11                       CLASS the correct overtime pay for which DEFENDANT is liable
12                       pursuant to Cal. Lab. Code § 1194 & § 1198;
13                (b)    Violating Cal. Lab. Code §§ 1194, 1197 & 1197.1 et seq., by failing to
14                       accurately pay the PLAINTIFF and the members of the CALIFORNIA
15                       LABOR SUB-CLASS the correct minimum wage for which
16                       DEFENDANT is liable pursuant to Cal. Lab. Code §§ 1194 and 1197, and
17                       1197.1;
18                (c)    Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide
19                       PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
20                       CLASS all legally required off-duty, uninterrupted thirty (30) minute meal
21                       breaks and the legally required rest breaks;
22                (d)    Violating Cal. Lab. Code § 226, by failing to provide PLAINTIFF and the
23                       members of the CALIFORNIA LABOR SUB-CLASS with an accurate
24                       itemized statement in writing showing all accurate and applicable
25                       overtime rates in effect during the pay period and the corresponding
26                       amount of time worked at each overtime rate by the employee; and,
27                (e)    Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
28                                                18
                                      CLASS ACTION COMPLAINT



                                                                                                       19
                                                                             Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.30 Page 21 of 55




 1                        when an employee is discharged or quits from employment, the employer
 2                        must pay the employee all wages due without abatement, by failing to
 3                        tender full payment and/or restitution of wages owed or in the manner
 4                        required by California law to the members of the CALIFORNIA LABOR
 5                        SUB-CLASS who have terminated their employment.
 6          37.    This Class Action meets the statutory prerequisites for the maintenance of a Class
 7   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
 8                 (a)    The persons who comprise the CALIFORNIA LABOR SUB-CLASS are
 9                        so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS
10                        Members is impracticable and the disposition of their claims as a class
11                        will benefit the parties and the Court;
12                 (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues
13                        that are raised in this Complaint are common to the CALIFORNIA
14                        LABOR SUB-CLASS and will apply to every member of the
15                        CALIFORNIA LABOR SUB-CLASS;
16                 (c)    The claims of the representative PLAINTIFF are typical of the claims of
17                        each member of the CALIFORNIA LABOR SUB-CLASS. PLAINTIFF,
18                        like all the other members of the CALIFORNIA LABOR SUB-CLASS,
19                        is a non-exempt employee who has been subjected to the DEFENDANT’s
20                        practice and policy described herein. PLAINTIFF sustained economic
21                        injury as a result of DEFENDANT’s employment practices. PLAINTIFF
22                        and the members of the CALIFORNIA LABOR SUB-CLASS were and
23                        are similarly or identically harmed by the same unlawful, deceptive, and
24                        unfair misconduct engaged in by DEFENDANT; and,
25                 (d)    The representative PLAINTIFF will fairly and adequately represent and
26                        protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has
27                        retained counsel who are competent and experienced in Class Action
28                                                  19
                                        CLASS ACTION COMPLAINT



                                                                                                          20
                                                                                Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.31 Page 22 of 55




 1                       litigation. There are no material conflicts between the claims of the
 2                       representative PLAINTIFF and the members of the CALIFORNIA
 3                       LABOR SUB-CLASS that would make class certification inappropriate.
 4                       Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously
 5                       assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.
 6         38.    In addition to meeting the statutory prerequisites to a Class Action, this action is
 7   properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
 8                (a)    Without class certification and determination of declaratory, injunctive,
 9                       statutory and other legal questions within the class format, prosecution of
10                       separate actions by individual members of the CALIFORNIA LABOR
11                       SUB-CLASS will create the risk of:
12                       1)     Inconsistent or varying adjudications with respect to individual
13                              members of the CALIFORNIA LABOR SUB-CLASS which
14                              would establish incompatible standards of conduct for the parties
15                              opposing the CALIFORNIA LABOR SUB-CLASS; or,
16                       2)     Adjudication with respect to individual members of the
17                              CALIFORNIA LABOR SUB-CLASS which would as a practical
18                              matter be dispositive of interests of the other members not party to
19                              the adjudication or substantially impair or impede their ability to
20                              protect their interests.
21                (b)    The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted
22                       or refused to act on grounds generally applicable to the CALIFORNIA
23                       LABOR SUB-CLASS, making appropriate class-wide relief with respect
24                       to the CALIFORNIA LABOR SUB-CLASS as a whole in that
25                       DEFENDANT failed to pay all wages due. Including the correct overtime
26                       rate, for all overtime worked by the members of the CALIFORNIA
27                       LABOR SUB-CLASS as required by law;
28                                                 20
                                       CLASS ACTION COMPLAINT



                                                                                                         21
                                                                               Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.32 Page 23 of 55




 1             (c)   Common questions of law and fact predominate as to the members of the
 2                   CALIFORNIA LABOR SUB-CLASS, with respect to the practices and
 3                   violations of California Law as listed above, and predominate over any
 4                   question affecting only individual CALIFORNIA LABOR SUB-CLASS
 5                   Members, and a Class Action is superior to other available methods for
 6                   the fair and efficient adjudication of the controversy, including
 7                   consideration of:
 8                   1)    The interests of the members of the CALIFORNIA LABOR SUB-
 9                         CLASS in individually controlling the prosecution or defense of
10                         separate actions in that the substantial expense of individual
11                         actions will be avoided to recover the relatively small amount of
12                         economic losses sustained by the individual CALIFORNIA
13                         LABOR SUB-CLASS Members when compared to the substantial
14                         expense and burden of individual prosecution of this litigation;
15                   2)    Class certification will obviate the need for unduly duplicative
16                         litigation that would create the risk of:
17                         A.     Inconsistent or varying adjudications with respect to
18                                individual members of the CALIFORNIA LABOR SUB-
19                                CLASS, which would establish incompatible standards of
20                                conduct for the DEFENDANT; and/or,
21                         B.     Adjudications with respect to individual members of the
22                                CALIFORNIA LABOR SUB-CLASS would as a practical
23                                matter be dispositive of the interests of the other members
24                                not parties to the adjudication or substantially impair or
25                                impede their ability to protect their interests;
26                   3)    In the context of wage litigation because a substantial number of
27                         individual CALIFORNIA LABOR SUB-CLASS Members will
28                                           21
                                 CLASS ACTION COMPLAINT



                                                                                                   22
                                                                         Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.33 Page 24 of 55




 1                              avoid asserting their legal rights out of fear of retaliation by
 2                              DEFENDANT, which may adversely affect an individual’s job
 3                              with DEFENDANT or with a subsequent employer, the Class
 4                              Action is the only means to assert their claims through a
 5                              representative; and,
 6                       4)     A class action is superior to other available methods for the fair
 7                              and efficient adjudication of this litigation because class treatment
 8                              will obviate the need for unduly and unnecessary duplicative
 9                              litigation that is likely to result in the absence of certification of
10                              this action pursuant to Cal. Code of Civ. Proc. § 382.
11         39.    This Court should permit this action to be maintained as a Class Action pursuant
12   to Cal. Code of Civ. Proc. § 382 because:
13                (a)    The questions of law and fact common to the CALIFORNIA LABOR
14                       SUB-CLASS predominate over any question affecting only individual
15                       CALIFORNIA LABOR SUB-CLASS Members;
16                (b)    A Class Action is superior to any other available method for the fair and
17                       efficient adjudication of the claims of the members of the CALIFORNIA
18                       LABOR SUB-CLASS because in the context of employment litigation a
19                       substantial number of individual CALIFORNIA LABOR SUB-CLASS
20                       Members will avoid asserting their rights individually out of fear of
21                       retaliation or adverse impact on their employment;
22                (c)    The members of the CALIFORNIA LABOR SUB-CLASS are so
23                       numerous that it is impractical to bring all members of the CALIFORNIA
24                       LABOR SUB-CLASS before the Court;
25                (d)    PLAINTIFF, and the other CALIFORNIA LABOR SUB-CLASS
26                       Members, will not be able to obtain effective and economic legal redress
27                       unless the action is maintained as a Class Action;
28                                                22
                                      CLASS ACTION COMPLAINT



                                                                                                        23
                                                                              Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.34 Page 25 of 55




 1             (e)   There is a community of interest in obtaining appropriate legal and
 2                   equitable relief for the acts of unfair competition, statutory violations and
 3                   other improprieties, and in obtaining adequate compensation for the
 4                   damages and injuries which DEFENDANT’s actions have inflicted upon
 5                   the CALIFORNIA LABOR SUB-CLASS;
 6             (f)   There is a community of interest in ensuring that the combined assets of
 7                   DEFENDANT are sufficient to adequately compensate the members of
 8                   the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;
 9             (g)   DEFENDANT has acted or refused to act on grounds generally applicable
10                   to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-
11                   wide relief appropriate with respect to the CALIFORNIA LABOR SUB-
12                   CLASS as a whole;
13             (h)   The members of the CALIFORNIA LABOR SUB-CLASS are readily
14                   ascertainable from the business records of DEFENDANT.                        The
15                   CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
16                   CLASS Members classified as non-exempt employees during the
17                   CALIFORNIA LABOR SUB-CLASS PERIOD; and,
18             (i)   Class treatment provides manageable judicial treatment calculated to bring
19                   a efficient and rapid conclusion to all litigation of all wage and hour
20                   related claims arising out of the conduct of DEFENDANT as to the
21                   members of the CALIFORNIA LABOR SUB-CLASS.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                             23
                                  CLASS ACTION COMPLAINT



                                                                                                    24
                                                                          Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.35 Page 26 of 55




 1                                  FIRST CAUSE OF ACTION
 2                                For Unlawful Business Practices
 3                          [Cal. Bus. And Prof. Code §§ 17200, et seq.]
 4        (By PLAINTIFF and the CALIFORNIA CLASS and Against All Defendants)
 5          40.    PLAINTIFF, and the other members of the CALIFORNIA CLASS, reallege and
 6   incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
 7   Complaint.
 8          41.    DEFENDANT is a “person” as that term is defined under Cal. Bus. and Prof.
 9   Code § 17021.
10          42.    California Business & Professions Code §§ 17200, et seq. (the “UCL”) defines
11   unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
12   17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
13   competition as follows:
14          Any person who engages, has engaged, or proposes to engage in unfair
            competition may be enjoined in any court of competent jurisdiction. The court
15          may make such orders or judgments, including the appointment of a receiver, as
            may be necessary to prevent the use or employment by any person of any practice
16          which constitutes unfair competition, as defined in this chapter, or as may be
            necessary to restore to any person in interest any money or property, real or
17          personal, which may have been acquired by means of such unfair competition.
18   Cal. Bus. & Prof. Code § 17203.
19          43.    By the conduct alleged herein, DEFENDANT has engaged and continues to
20   engage in a business practice which violates California law, including but not limited to, the
21   applicable Wage Order(s), the California Code of Regulations and the California Labor Code
22   including Sections 204, 210, 226.7, 510, 512, 1194, 1197, 1197.1, and 1198, for which this
23   Court should issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code §
24   17203 as may be necessary to prevent and remedy the conduct held to constitute unfair
25   competition, including restitution of wages wrongfully withheld.
26          44.    By the conduct alleged herein, DEFENDANT’s practices were unlawful and
27   unfair in that these practices violated public policy, are immoral, unethical, oppressive,
28                                                24
                                       CLASS ACTION COMPLAINT



                                                                                                       25
                                                                             Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.36 Page 27 of 55




 1   unscrupulous or substantially injurious to employees, and are without valid justification or
 2   utility for which this Court should issue equitable and injunctive relief pursuant to Section
 3   17203 of the California Business & Professions Code, including restitution of wages wrongfully
 4   withheld.
 5          45.    By the conduct alleged herein, DEFENDANT’s practices were deceptive and
 6   fraudulent in that DEFENDANT’s policy and practice failed to pay PLAINTIFF, and other
 7   members of the CALIFORNIA CLASS, minimum wages and overtime wages due for all time
 8   worked, due to business practices that cannot be justified, pursuant to the applicable Cal. Lab.
 9   Code, and Industrial Welfare Commission requirements in violation of Cal. Bus. Code §§
10   17200, et seq., and for which this Court should issue injunctive and equitable relief, pursuant
11   to Cal. Bus. & Prof. Code § 17203, including restitution of wages wrongfully withheld.
12          46.    By the conduct alleged herein, DEFENDANT’s practices were also unlawful,
13   unfair and deceptive in that DEFENDANT’s employment practices caused PLAINTIFF and the
14   other members of the CALIFORNIA CLASS to be underpaid during their employment with
15   DEFENDANT.
16          47.    By the conduct alleged herein, DEFENDANT’s practices were also unfair and
17   deceptive in that DEFENDANT’s policies, practices and procedures failed to provide
18   mandatory meal and/or rest breaks to PLAINTIFF and the CALIFORNIA CLASS members.
19          48.    Therefore, PLAINTIFF demands on behalf of himself and on behalf of each
20   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
21   meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay
22   for each workday in which a second off-duty meal period was not timely provided for each ten
23   (10) hours of work.
24          49.    PLAINTIFF further demands on behalf of himself and on behalf of each
25   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off duty
26   paid rest period was not timely provided as required by law.
27          50.    By and through the unlawful and unfair business practices described herein,
28                                                 25
                                       CLASS ACTION COMPLAINT



                                                                                                        26
                                                                              Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.37 Page 28 of 55




 1   DEFENDANT has obtained valuable property, money and services from PLAINTIFF and the
 2   other members of the CALIFORNIA CLASS and has deprived them of valuable rights and
 3   benefits guaranteed by law and contract, all to the detriment of these employees and to the
 4   benefit of DEFENDANT so as to allow DEFENDANT to unfairly compete against competitors
 5   who comply with the law.
 6          51.    All the acts described herein as violations of, among other things, the Industrial
 7   Welfare Commission Wage Orders, the California Code of Regulations, and the California
 8   Labor Code, are unlawful and in violation of public policy, are immoral, unethical, oppressive
 9   and unscrupulous, are deceptive, and thereby constitute unlawful, unfair and deceptive business
10   practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.
11          52.    PLAINTIFF and the other members of the CALIFORNIA CLASS are entitled to,
12   and do, seek such relief as may be necessary to restore to them the money and property which
13   DEFENDANT has acquired, or of which PLAINTIFF and the other members of the
14   CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
15   unfair business practices, including earned but unpaid wages for all overtime worked.
16          53.    PLAINTIFF and the other members of the CALIFORNIA CLASS are further
17   entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
18   and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
19   engaging in any unlawful and unfair business practices in the future.
20          54.    PLAINTIFF and the other members of the CALIFORNIA CLASS have no plain,
21   speedy and/or adequate remedy at law that will end the unlawful and unfair business practices
22   of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.
23   As a result of the unlawful and unfair business practices described herein, PLAINTIFF and the
24   other members of the CALIFORNIA CLASS have suffered and will continue to suffer
25   irreparable legal and economic harm unless DEFENDANT is restrained from continuing to
26   engage in these unlawful and unfair business practices.
27
28                                                  26
                                        CLASS ACTION COMPLAINT



                                                                                                          27
                                                                                Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.38 Page 29 of 55




 1                                 SECOND CAUSE OF ACTION
 2                           For Failure To Pay Overtime Compensation
 3                           [Cal. Lab. Code §§ 204, 510, 1194 and 1198]
 4       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
 5                                             Defendants)
 6          55.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
 7   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
 8   of this Complaint.
 9          56.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
10   bring a claim for DEFENDANT’s willful and intentional violations of the California Labor
11   Code and the Industrial Welfare Commission requirements for DEFENDANT’s failure to
12   accurately calculate the applicable rates for all overtime worked by PLAINTIFF and other
13   members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT’s failure to properly
14   compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked,
15   including, work performed in excess of eight (8) hours in a workday and/or forty (40) hours in
16   any workweek.
17          57.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
18   public policy, an employer must timely pay its employees for all hours worked.
19          58.    Cal. Lab. Code § 510 further provides that employees in California shall not be
20   employed more than eight (8) hours per workday and/or more than forty (40) hours per
21   workweek unless they receive additional compensation beyond their regular wages in amounts
22   specified by law.
23          59.    Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid wages,
24   including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.
25   Code § 1198 further states that the employment of an employee for longer hours than those
26   fixed by the Industrial Welfare Commission is unlawful.
27          60.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and
28                                                  27
                                        CLASS ACTION COMPLAINT



                                                                                                          28
                                                                                Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.39 Page 30 of 55




 1   CALIFORNIA LABOR SUB-CLASS Members were required, permitted or suffered by
 2   DEFENDANT to work for DEFENDANT and were not paid for all the time they worked,
 3   including overtime work.
 4          61.    DEFENDANT maintained a wage practice of paying PLAINTIFF and the other
 5   members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct amount of
 6   overtime worked and correct applicable overtime rate for the amount of overtime they worked.
 7   As set forth herein, DEFENDANT’s policy and practice was to unlawfully and intentionally
 8   deny timely payment of wages due for the overtime worked by PLAINTIFF and the other
 9   members of the CALIFORNIA LABOR SUB-CLASS, and DEFENDANT in fact failed to pay
10   these employees the correct applicable overtime wages for all overtime worked.
11          62.    DEFENDANT’s unlawful wage and hour practices manifested, without
12   limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a result of
13   implementing a policy and practice that denied accurate compensation to PLAINTIFF and the
14   other members of the CALIFORNIA LABOR SUB-CLASS for all overtime worked, including,
15   the work performed in excess of eight (8) hours in a workday and/or forty (40) hours in any
16   workweek.
17          63.    In committing these violations of the California Labor Code, DEFENDANT
18   inaccurately calculated the amount of overtime worked and the applicable overtime rates and
19   consequently underpaid the actual time worked by PLAINTIFF and other members of the
20   CALIFORNIA LABOR SUB-CLASS. DEFENDANT acts in an illegal attempt to avoid the
21   payment of all earned wages, and other benefits in violation of the California Labor Code, the
22   Industrial Welfare Commission requirements and other applicable laws and regulations.
23          64.    As a direct result of DEFENDANT’s unlawful wage practices as alleged herein,
24   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
25   receive full compensation for all overtime worked.
26          65.    Cal. Lab. Code § 515 sets out various categories of employees who are exempt
27   from the overtime requirements of the law. None of these exemptions are applicable to
28                                                28
                                       CLASS ACTION COMPLAINT



                                                                                                       29
                                                                             Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.40 Page 31 of 55




 1   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS. Further,
 2   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS were not
 3   subject to a valid collective bargaining agreement that would preclude the causes of action
 4   contained herein this Complaint. Rather, the PLAINTIFF brings this Action on behalf of
 5   himself and the CALIFORNIA LABOR SUB-CLASS based on DEFENDANT’s violations of
 6   non-negotiable, non-waiveable rights provided by the State of California.
 7          66.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
 8   other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked that
 9   they are entitled to, constituting a failure to pay all earned wages.
10          67.    DEFENDANT failed to accurately pay PLAINTIFF and the other members of the
11   CALIFORNIA LABOR SUB-CLASS overtime wages for the time they work which is in excess
12   of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194 & 1198,
13   even though PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
14   are required to work, and do in fact work, overtime as to which DEFENDANT failed to
15   accurately record and pay using the applicable overtime rate as evidenced by DEFENDANT’s
16   business records and witnessed by employees.
17          68.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned
18   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
19   CLASS for the true time they work, PLAINTIFF and the other members of the CALIFORNIA
20   LABOR SUB-CLASS have suffered and will continue to suffer an economic injury in amounts
21   which are presently unknown to them and which will be ascertained according to proof at trial.
22          69.    DEFENDANT knew or should have known that PLAINTIFF and the other
23   members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime
24   worked. DEFENDANT elected, either through intentional malfeasance or gross nonfeasance,
25   to not pay employees for their labor as a matter of company policy, practice and procedure, and
26   DEFENDANT perpetrated this scheme by refusing to pay PLAINTIFF and the other members
27   of the CALIFORNIA LABOR SUB-CLASS the applicable overtime rate.
28                                                  29
                                        CLASS ACTION COMPLAINT



                                                                                                        30
                                                                              Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.41 Page 32 of 55




 1          70.    In performing the acts and practices herein alleged in violation of California labor
 2   laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
 3   all time worked and provide them with the requisite overtime compensation, DEFENDANT
 4   acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and
 5   the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter
 6   disregard for their legal rights, or the consequences to them, and with the despicable intent of
 7   depriving them of their property and legal rights, and otherwise causing them injury in order
 8   to increase company profits at the expense of these employees.
 9          71.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
10   therefore request recovery of all unpaid wages, including overtime wages, according to proof,
11   interest, statutory costs, as well as the assessment of any statutory penalties against
12   DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
13   statutes. To the extent minimum and/or overtime compensation is determined to be owed to the
14   CALIFORNIA LABOR SUB-CLASS Members who have terminated their employment,
15   DEFENDANT’s conduct also violates Labor Code §§ 201 and/or 202, and therefore these
16   individuals are also be entitled to waiting time penalties under Cal. Lab. Code § 203, which
17   penalties are sought herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members.
18   DEFENDANT’s conduct as alleged herein was willful, intentional and not in good faith.
19   Further, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members are entitled to
20   seek and recover statutory costs.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                                  30
                                         CLASS ACTION COMPLAINT



                                                                                                          31
                                                                                Notice of Removal - Exhibit A
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.42 Page 33 of 55




 1                                    THIRD CAUSE OF ACTION
 2                              For Failure To Pay Minimum Wages
 3                           [Cal. Lab. Code §§ 1194, 1197 and 1197.1]
 4                (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
 5                                    and Against All Defendants)
 6          72.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
 7   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
 8   paragraphs of this Complaint..
 9          73.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
10   CLASS bring a claim for DEFENDANT’s willful and intentional violations of the
11   California Labor Code and the Industrial Welfare Commission requirements for
12   DEFENDANT’s failure to accurately calculate and pay minimum wages to PLAINTIFF and
13   CALIFORNIA LABOR SUB-CLASS Members.
14          74.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
15   public policy, an employer must timely pay its employees for all hours worked.
16          75.    Cal. Lab. Code § 1197 provides the minimum wage for employees fixed by
17   the commission is the minimum wage to be paid to employees, and the payment of a less
18   wage than the minimum so fixed in unlawful.
19          76.    Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid
20   wages, including minimum wage compensation and interest thereon, together with the costs
21   of suit.
22          77.    DEFENDANT maintained a wage practice of paying PLAINTIFF and the
23   other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
24   amount of time they work, including time spent engaging in work tasks while off the clock.
25   To the extent that these off-the-clock job tasks do not qualify for overtime premium
26   payment, DEFENDANT failed to pay minimum wages for the time worked off-the-clock in
27   violation of Cal. Lab. Code §§ 1194, 1197, and 1197.1. As set forth herein,
28                                                 31
                                        CLASS ACTION COMPLAINT



                                                                                                       32
                                                                             Notice of Removal - Exhibit A
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.43 Page 34 of 55




 1   DEFENDANT’s policy and practice was to unlawfully and intentionally deny timely
 2   payment of wages due to PLAINTIFF and the other members of the CALIFORNIA LABOR
 3   SUB-CLASS.
 4          78.    DEFENDANT’s unlawful wage and hour practices manifested, without
 5   limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a result of
 6   implementing a policy and practice that denied accurate compensation to PLAINTIFF and
 7   the other members of the CALIFORNIA LABOR SUB-CLASS in regards to minimum
 8   wage pay.
 9          79.    In committing these violations of the California Labor Code, DEFENDANT
10   inaccurately calculated the correct time worked and consequently underpaid the actual time
11   worked by PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS.
12   DEFENDANT acted in an illegal attempt to avoid the payment of all earned wages, and
13   other benefits in violation of the California Labor Code, the Industrial Welfare Commission
14   requirements and other applicable laws and regulations.
15          80.    As a direct result of DEFENDANT’s unlawful wage practices as alleged
16   herein, PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did
17   not receive the correct minimum wage compensation for their time worked for
18   DEFENDANT.
19          81.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, DEFENDANT
20   required, permitted or suffered PLAINTIFF and CALIFORNIA LABOR SUB-CLASS
21   Members to work without paying them for all the time they were under DEFENDANT’s
22   control.
23          82.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and
24   the other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time
25   worked that they were entitled to, constituting a failure to pay all earned wages.
26          83.    By virtue of DEFENDANT’s unlawful failure to accurately pay all earned
27   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
28                                                 32
                                       CLASS ACTION COMPLAINT



                                                                                                        33
                                                                              Notice of Removal - Exhibit A
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.44 Page 35 of 55




 1   CLASS for the true time they work, PLAINTIFF and the other members of the
 2   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an
 3   economic injury in amounts which are presently unknown to them and which will be
 4   ascertained according to proof at trial.
 5          84.    DEFENDANT knew or should have known that PLAINTIFF and the other
 6   members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their
 7   time worked. DEFENDANT elected, either through intentional malfeasance or gross
 8   nonfeasance, to not pay employees for their labor as a matter of company policy, practice
 9   and procedure, and DEFENDANT perpetrated this scheme by refusing to pay PLAINTIFF
10   and the other members of the CALIFORNIA LABOR SUB-CLASS the correct minimum
11   wages for their time worked.
12          85.    In performing the acts and practices herein alleged in violation of California
13   labor laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-
14   CLASS for all time worked and provide them with the requisite compensation,
15   DEFENDANT acted and continues to act intentionally, oppressively, and maliciously
16   toward PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
17   with a conscious of and utter disregard for their legal rights, or the consequences to them,
18   and with the despicable intent of depriving them of their property and legal rights, and
19   otherwise causing them injury in order to increase company profits at the expense of these
20   employees.
21          86.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
22   CLASS therefore request recovery of all unpaid wages, according to proof, interest,
23   statutory costs, as well as the assessment of any statutory penalties against DEFENDANT,
24   in a sum as provided by the California Labor Code and/or other applicable statutes. To the
25   extent minimum wage compensation is determined to be owed to the CALIFORNIA
26   LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT’s
27   conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also
28                                                 33
                                        CLASS ACTION COMPLAINT



                                                                                                       34
                                                                             Notice of Removal - Exhibit A
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.45 Page 36 of 55




 1   be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
 2   herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT’s
 3   conduct as alleged herein was willful, intentional and not in good faith. Further,
 4   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek
 5   and recover statutory costs.
 6
 7                                  FOURTH CAUSE OF ACTION
 8                         For Failure to Provide Required Meal Periods
 9                                  [Cal. Lab. Code §§ 226.7 & 512 ]
10       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
11                                            Defendants)
12          87.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
13   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
14   paragraphs of this Complaint.
15          88.    During the CALIFORNIA CLASS PERIOD, from time to time,
16   DEFENDANT failed to provide all the legally required off-duty meal breaks to PLAINTIFF
17   and the other CALIFORNIA LABOR SUB-CLASS Members as required by the applicable
18   Wage Order and Labor Code. The nature of the work performed by PLAINTIFF and
19   CALIFORNIA LABOR SUB-CLASS MEMBERS did not prevent these employees from
20   being relieved of all of their duties for the legally required off-duty meal periods. As a
21   result of their rigorous work schedules and DEFENDANT’s loss prevention inspection
22   policy, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were from
23   time to time not fully relieved of duty by DEFENDANT for their meal periods.
24   Additionally, DEFENDANT’s failure to provide PLAINTIFF and the CALIFORNIA
25   LABOR SUB-CLASS Members with legally required meal breaks prior to their fifth (5th)
26   hour of work is evidenced by DEFENDANT’s business records from time to time. As a
27   result, PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS
28                                                 34
                                        CLASS ACTION COMPLAINT



                                                                                                        35
                                                                              Notice of Removal - Exhibit A
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.46 Page 37 of 55




 1   therefore forfeited meal breaks without additional compensation and in accordance with
 2   DEFENDANT’s corporate policy and practice.
 3           89.   DEFENDANT further violated California Labor Code §§ 226.7 and the
 4   applicable IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA
 5   LABOR SUB-CLASS Members who were not provided a meal period, in accordance with
 6   the applicable Wage Order, one additional hour of compensation at each employee’s regular
 7   rate of pay for each workday that a meal period was not provided.
 8           90.   As a proximate result of the aforementioned violations, PLAINTIFF and
 9   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
10   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
11   suit.
12
13                                   FIFTH CAUSE OF ACTION
14                          For Failure to Provide Required Rest Periods
15                                 [Cal. Lab. Code §§ 226.7 & 512 ]
16       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
17                                            Defendants)
18           91.   PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
19   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
20   paragraphs of this Complaint.
21           92.   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were
22   from time to time required to work in excess of four (4) hours without being provided ten
23   (10) minute rest periods. Further, these employees were denied their first rest periods of at
24   least ten (10) minutes for some shifts worked of at least two (2) to four (4) hours, a first and
25   second rest period of at least ten (10) minutes for some shifts worked of between six (6) and
26   eight (8) hours, and a first, second and third rest period of at least ten (10) minutes for some
27   shifts worked of ten (10) hours or more from time to time. PLAINTIFF and other
28                                                  35
                                        CLASS ACTION COMPLAINT



                                                                                                         36
                                                                               Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.47 Page 38 of 55




 1   CALIFORNIA LABOR SUB-CLASS Members were also not provided with one hour
 2   wages in lieu thereof. As a result of their rigorous work schedules, PLAINTIFF and other
 3   CALIFORNIA LABOR SUB-CLASS Members were periodically denied their proper rest
 4   periods by DEFENDANT and DEFENDANT’s managers.
 5           93.   DEFENDANT further violated California Labor Code §§ 226.7 and the
 6   applicable IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA
 7   LABOR SUB-CLASS Members who were not provided a rest period, in accordance with
 8   the applicable Wage Order, one additional hour of compensation at each employee’s regular
 9   rate of pay for each workday that rest period was not provided.
10           94.   As a proximate result of the aforementioned violations, PLAINTIFF and
11   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
12   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
13   suit.
14                                     SIXTH CAUSE OF ACTION
15                      For Failure to Provide Accurate Itemized Statements
16                                       [Cal. Lab. Code § 226]
17       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
18                                             Defendants)
19           95.   PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
20   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
21   of this Complaint.
22           96.   Cal. Labor Code § 226 provides that an employer must furnish employees with
23   an “accurate itemized” statement in writing showing:
24           (1) gross wages earned,
25           (2) total hours worked by the employee, except for any employee whose compensation
26           is solely based on a salary and who is exempt from payment of overtime under
27           subdivision (a) of Section 515 or any applicable order of the Industrial Welfare
28                                                  36
                                         CLASS ACTION COMPLAINT



                                                                                                          37
                                                                                Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.48 Page 39 of 55




 1          Commission,
 2          (3) the number of piecerate units earned and any applicable piece rate if the employee
 3          is paid on a piece-rate basis,
 4          (4) all deductions, provided that all deductions made on written orders of the employee
 5          may be aggregated and shown as one item,
 6          (5) net wages earned,
 7          (6) the inclusive dates of the period for which the employee is paid,
 8          (7) the name of the employee and his or her social security number, except that by
 9          January 1, 2008, only the last four digits of his or her social security number or an
10          employee identification number other than a social security number may be shown on
11          the itemized statement,
12          (8) the name and address of the legal entity that is the employer, and
13          (9) all applicable hourly rates in effect during the pay period and the corresponding
14          number of hours worked at each hourly rate by the employee.
15          97.    Cal. Lab. Code § 226 provides that every employer shall furnish each of his or her
16   employees with an accurate itemized wage statement in writing showing, among other things,
17   gross wages earned and all applicable hourly rates in effect during the pay period and the
18   corresponding amount of time worked at each hourly rate. From time to time, DEFENDANT
19   violated Cal. Lab. Code § 226 by failing to provide wage statements that identified the correct
20   gross and net wages earned. Aside from the violations listed above, DEFENDANT failed to
21   issue to PLAINTIFF an itemized wage statement that lists all the requirements under California
22   Labor Code 226 et seq. As a result, from time to time DEFENDANT provided PLAINTIFF and
23   the other members of the CALIFORNIA LABOR SUB-CLASS with wage statements which
24   violated Cal. Lab. Code § 226.
25          98.    DEFENDANT knowingly and intentionally failed to comply with Cal. Labor
26   Code § 226, causing injury and damages to the PLAINTIFF and the other members of the
27   CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs
28                                                 37
                                        CLASS ACTION COMPLAINT



                                                                                                        38
                                                                              Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.49 Page 40 of 55




 1   expended calculating the correct rates for the overtime worked and the amount of employment
 2   taxes which were not properly paid to state and federal tax authorities. These damages are
 3   difficult to estimate. Therefore, PLAINTIFF and the other members of the CALIFORNIA
 4   LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the
 5   initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
 6   violation in a subsequent pay period pursuant to Cal. Lab. Code § 226, in an amount according
 7   to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for
 8   PLAINTIFF and each respective member of the CALIFORNIA LABOR SUB-CLASS herein).
 9
10                                 SEVENTH CAUSE OF ACTION
11                               For Failure to Pay Wages When Due
12                                 [Cal. Lab. Code §§ 201, 202, 203]
13       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
14                                             Defendants)
15          99.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
16   reallege and incorporate by reference, as though fully set forth herein, the prior paragraphs of
17   this Complaint.
18          100.   Cal. Lab. Code § 200 provides that:
19          As used in this article:
20          (a) "Wages" includes all amounts for labor performed by employees of every
            description, whether the amount is fixed or ascertained by the standard of time,
21          task, piece, Commission basis, or other method of calculation.
22          (b) "Labor" includes labor, work, or service whether rendered or performed under
            contract, subcontract, partnership, station plan, or other agreement if the labor to
23          be paid for is performed personally by the person demanding payment.
24          101.   Cal. Lab. Code § 201 provides, in relevant part, that “If an employer discharges
25   an employee, the wages earned and unpaid at the time of discharge are due and payable
26   immediately.”
27          102.   Cal. Lab. Code § 202 provides, in relevant part, that:
28                                                  38
                                        CLASS ACTION COMPLAINT



                                                                                                          39
                                                                                Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.50 Page 41 of 55




 1          If an employee not having a written contract for a definite period quits his or her
            employment, his or her wages shall become due and payable not later than 72
 2          hours thereafter, unless the employee has given 72 hours previous notice of his
            or her intention to quit, in which case the employee is entitled to his or her wages
 3          at the time of quitting. Notwithstanding any other provision of law, an employee
            who quits without providing a 72-hour notice shall be entitled to receive payment
 4          by mail if he or she so requests and designates a mailing address. The date of the
            mailing shall constitute the date of payment for purposes of the requirement to
 5          provide payment within 72 hours of the notice of quitting.
 6          103.   There was no definite term in PLAINTIFF’s or any CALIFORNIA LABOR SUB-
 7   CLASS Members’ employment contract.
 8          104.   Cal. Lab. Code § 203 provides:
 9          If an employer willfully fails to pay, without abatement or reduction, in
            accordance with Sections 201, 201.5, 202, and 205.5, any wages of an employee
10          who is discharged or who quits, the wages of the employee shall continue as a
            penalty from the due date thereof at the same rate until paid or until an action
11          therefor is commenced; but the wages shall not continue for more than 30 days.
12          105.   The employment of PLAINTIFF and many CALIFORNIA LABOR SUB-CLASS
13   Members has terminated and DEFENDANT has not tendered payment of wages, to these
14   employees, as required by law.
15          106.   Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and the
16   members of the CALIFORNIA LABOR SUB-CLASS whose employment has terminated,
17   PLAINTIFF demands up to thirty days of pay as penalty for not paying all wages due at time
18   of termination for all employees who terminated employment during the CALIFORNIA
19   LABOR SUB-CLASS PERIOD, and demands an accounting and payment of all wages due,
20   plus interest and statutory costs as allowed by law.
21
                                        PRAYER FOR RELIEF
22
            WHEREFORE, PLAINTIFF prays for judgment against each Defendant, jointly and
23
     severally, as follows:
24
     1.     On behalf of the CALIFORNIA CLASS:
25
            A)     That the Court certify the First Cause of Action asserted by the CALIFORNIA
26
                   CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;
27
            B)     An order temporarily, preliminarily and permanently enjoining and restraining
28                                               39
                                        CLASS ACTION COMPLAINT



                                                                                                          40
                                                                                Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.51 Page 42 of 55




 1             DEFENDANT from engaging in similar unlawful conduct as set forth herein;
 2        C)   An order requiring DEFENDANT to pay all wages and all sums unlawfuly
 3             withheld from compensation due to PLAINTIFF and the other members of the
 4             CALIFORNIA CLASS; and,
 5        D)   Restitutionary disgorgement of DEFENDANT’s ill-gotten gains into a fluid fund
 6             for restitution of the sums incidental to DEFENDANT’s violations due to
 7             PLAINTIFF and to the other members of the CALIFORNIA CLASS.
 8   2.   On behalf of the CALIFORNIA LABOR SUB-CLASS:
 9        A)   That the Court certify the Second, Third, Fourth, Fifth, Sixth and Seventh Causes
10             of Action asserted by the CALIFORNIA LABOR SUB-CLASS as a class action
11             pursuant to Cal. Code of Civ. Proc. § 382;
12        B)   Compensatory damages, according to proof at trial, including compensatory
13             damages for minimum wages and overtime compensation due PLAINTIFF and
14             the other members of the CALIFORNIA LABOR SUB-CLASS, during the
15             applicable CALIFORNIA LABOR SUB-CLASS PERIOD plus interest thereon
16             at the statutory rate;
17        C)   Meal and rest period compensation pursuant to California Labor Code Section
18             226.7 and the applicable IWC Wage Order;
19        D)   The greater of all actual damages or fifty dollars ($50) for the initial pay period
20             in which a violation occurs and one hundred dollars ($100) per each member of
21             the CALIFORNIA LABOR SUB-CLASS for each violation in a subsequent pay
22             period, not exceeding an aggregate penalty of four thousand dollars ($4,000), and
23             an award of costs for violation of Cal. Lab. Code § 226;
24        E)   For liquidated damages pursuant to California Labor Code Sections 1194.2 and
25             1197; and,
26        F)   The wages of all terminated employees from the CALIFORNIA LABOR
27             SUB-CLASS as a penalty from the due date thereof at the same rate until paid or
28                                               40
                                        CLASS ACTION COMPLAINT



                                                                                                     41
                                                                           Notice of Removal - Exhibit A
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.52 Page 43 of 55




 1                 until an action therefore is commenced, in accordance with Cal. Lab. Code § 203.

 2   3.     On all claims:

 3          A)     An award of interest, including prejudgment interest at the legal rate;

 4          B)     Such other and further relief as the Court deems just and equitable; and,

 5          C)     An award of penalties, attorneys’ fees and cost of suit, as allowable under the law

 6                 including, but not limited to, pursuant to Labor Code §226 and/or §1194.

 7
 8   Dated: January 25, 2021        BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP

 9
10                                      By: /s/ Norman Blumenthal
                                              Norman B. Blumenthal
11                                            Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 41
                                       CLASS ACTION COMPLAINT



                                                                                                         42
                                                                               Notice of Removal - Exhibit A
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.53 Page 44 of 55




 1                               DEMAND FOR A JURY TRIAL
 2          PLAINTIFF demands a jury trial on issues triable to a jury.
 3
 4   Dated: January 25, 2021       BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
 5
 6
                                       By:    /s/ Norman Blumenthal
 7                                            Norman B. Blumenthal
                                              Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                42
                                      CLASS ACTION COMPLAINT



                                                                                                    43
                                                                          Notice of Removal - Exhibit A
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.54 Page 45 of 55




             EXHIBIT B




                                                                                     44
                                                           Notice of Removal - Exhibit B
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.55 Page 46 of 55




                                                                                     45
                                                           Notice of Removal - Exhibit B
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.56 Page 47 of 55




             EXHIBIT C




                                                                                      46
                                                           Notice of Removal - Exhibit C
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.57 Page 48 of 55




                                                    SBN: 166765 / 268510 / 336189
E. Joseph Connaughton / Evan A. Peña / Kelly A. Kagan
Paul, Plevin, Sullivan & Connaughton LLP
101 West Broadway, Ninth Floor
San Diego, CA 92101
                     619-237-5200                             619-615-0700
                     jconnaughton@paulplevin.com
                      Defendant National Steel and Shipbuilding Company
                                                 SAN DIEGO
                       330 West Broadway
                       330 West Broadway
                       San Diego, 92101
                       Hall of Justice Courthouse

                              Drew Martinez                                          37-2021-00003396-CU-OE-CTL

                              National Steel and Shipbuilding Company
                                                                                     Hon. Katherine Bacal

                                                                                     C-69




            Tyon Hood v. National Steel and Shipbuilding Company
                   37-2021-00045498-CU-OE-CTL
                X


                    C-74
                                           X
                    December 10, 2020
                                                                               X


       X
       X




               X



       X                                       X



            Drew Martinez and Tyon Hood v. National Steel and Shipbuilding Company
                  37-2021-00007644-CU-OE-CTL
               X


                    C-66




                                                                                                                        47
                                                                                             Notice of Removal - Exhibit C
 Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.58 Page 49 of 55




                          Drew Martinez
                                                                          37-2021-00003396-CU-OE-CTL
                            National Steel and Shipbuilding Company


                                          X

                    February 23, 2021



         X
         X                                                            x



                X


         X




    April 13, 2021

Evan A. Peña




                                                                                                             48
                                                                                  Notice of Removal - Exhibit C
      Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.59 Page 50 of 55




             1 E. JOSEPH CONNAUGHTON (SBN 166765)
               jconnaughton@paulplevin.com
             2 EVAN A. PEÑA (SBN 268510)
               epena@paulplevin.com
             3 KELLY E. KAGAN (SBN 336189)
               kkagan@paulplevin.com
             4 PAUL, PLEVIN, SULLIVAN & CONNAUGHTON LLP
               101 West Broadway, Ninth Floor
             5 San Diego, California 92101-8285
               Telephone: 619-237-5200
             6 Facsimile: 619-615-0700

             7 Attorneys for Defendant National Steel and
               Shipbuilding Company
             8
                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
             9
                                                COUNTY OF SAN DIEGO
            10
            11
               DREW MARTINEZ, an individual, on behalf          Case No. 37-2021-00003396-CU-OE-CTL
            12 of himself and on behalf of all persons
               similarly situated,                              ATTACHMENTS 1(H) AND 2(H) TO
            13                                                  DEFENDANT NATIONAL STEEL AND
                               Plaintiff,                       SHIPBUILDING COMPANY’S NOTICE
            14                                                  OF RELATED CASES
                       v.
            15                                                  IMAGED FILE
               NATIONAL STEEL AND SHIPBUILDING
            16 COMPANY, a Corporation; and Does 1               Judge:            Hon. Judge Katherine Bacal
               through 50, Inclusive,                           Dept.:            69
            17                                                  Action Filed:     January 25, 2021
                               Defendants.                      Trial Date:       None set
            18

            19         As a supplement to Defendant National Steel and Shipbuilding Company’s (“NASSCO”)

            20 Notice of Related Cases, NASSCO hereby notifies the Court of additional commonalities between

            21 the following cases:

            22            1. Tyon Hood v. National Steel and Shipbuilding Company, San Diego Superior

            23                Court, Case No. 37-2020-00045498-CU-OE-CTL (“NASSCO I”), filed December

            24                10, 2020, and dismissed without prejudice on January 22, 2021;

            25            2. This matter, Drew Martinez v. National Steel and Shipbuilding Company, San

            26                Diego Superior Court, Case No. 37-2021-00003396-CU-OE-CTL (“NASSCO II”),

            27                filed January 25, 2021; and

            28            3. Drew Martinez and Tyon Hood v. National Steel and Shipbuilding Company, San

  PAUL, PLEVIN,
   SULLIVAN &     ATTACHMENTS 1(H) AND 2(H) TO DEFENDANT NATIONAL STEEL AND SHIPBUILDING COMPANY’S
CONNAUGHTON LLP                                 NOTICE OF RELATED CASES

                                                                                                                 49
                                                                                      Notice of Removal - Exhibit C
      Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.60 Page 51 of 55




             1                  Diego Superior Court, Case No. 37-2021-00007644-CU-OE-CTL (“NASSCO III”),
             2                  filed February 23, 2021.

             3          NASSCO I has the earliest filing date but was ordered dismissed without prejudice by the
             4 Honorable Judge Ronald L. Styn in Department C-74. This matter (NASSCO II) has the earliest
             5 filing date for the actions that are currently pending before the Court, and it is pending before the
             6 Honorable Judge Katherine Bacal in Department C-69.

             7          First, these three cases are related because they involve effectively the same parties and
             8 attorneys. Tyon Hood is a current employee of NASSCO, and he is a plaintiff in NASSCO I and
             9 NASSCO III. Drew Martinez is a former employee of NASSCO, and he is a plaintiff in this matter

            10 (NASSCO II) and NASSCO III. In all three cases, plaintiffs seek to represent other hourly
            11 employees of NASSCO, either on a class basis (NASSCO I and this matter, NASSCO II) or under
            12 the Private Attorney Generals Act or “PAGA” (NASSCO III). NASSCO is also the sole named
            13 Defendant in all three cases. Lastly, the same firms represent both sides in all three matters: Paul,

            14 Plevin, Sullivan & Connaughton, LLP for NASSCO, and Blumenthal Nordrehaug Bhowmik De
            15 Blouw LLP for Hood and Martinez.
            16          Second, all three matters are wage and hour law cases that arise from the same alleged

            17 violations of the California Labor Code. Specifically, NASSCO I was a putative class action for

            18 the following alleged Labor Code violations: failure to pay all overtime and minimum wages,

            19 failure to provide meal and rest periods, and failure to provide accurate wage statements.

            20 NASSCO I also alleged unfair competition under California Business and Professions Code section

            21 17200, et seq., based on the alleged Labor Code violations listed immediately above.

            22          This matter (NASSCO II) is also a putative class action for the following alleged Labor

            23 Code violations: failure to pay all overtime and minimum wages, failure to provide meal and rest

            24 periods, failure to provide accurate wage statements, and failure to pay all wages at termination.
            25 This matter also alleges unfair competition under California Business and Professions Code
            26 section 17200, et seq., based on the alleged Labor Code violations listed immediately above.

            27          NASSCO III brings a representative claim under the PAGA for alleged failure to pay all

            28 overtime and minimum wages, provide meal and rest periods, provide accurate wage statements,

  PAUL, PLEVIN,
                                                                  2
   SULLIVAN &     ATTACHMENTS 1(H) AND 2(H) TO DEFENDANT NATIONAL STEEL AND SHIPBUILDING COMPANY’S
CONNAUGHTON LLP                                 NOTICE OF RELATED CASES

                                                                                                                      50
                                                                                           Notice of Removal - Exhibit C
     Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.61 Page 52 of 55




             1 pay timely final wages, and reimburse for business expenses.
             2          Finally, all three matters request the same or similar relief: a finding that NASSCO

             3 violated the Labor Code by failing to properly pay employees for all hours worked, including
             4 overtime, provide compliant rest breaks, meal periods, and wage statements, and/or reimburse
             5 business expenses. Plaintiffs seeks lost wages and premiums in NASSCO I and this matter
             6 (NASSCO II), while they seek PAGA penalties in NASSCO III. However, those remedies are

             7 based on the same alleged wage and hour violations, and there is no reason why plaintiffs could

             8 not have sought all of these remedies in a single action. Lastly, plaintiffs request their attorneys’
             9 fees and costs in all three matters.

            10          In light of the foregoing, NASSCO I, this matter (NASSCO II), and NASSCO III constitute
            11 related cases under Rule 3.300 of the California Rules of Court.
            12
            13 Dated: April 13, 2021                      PAUL, PLEVIN, SULLIVAN & CONNAUGHTON LLP

            14
                                                          By:
            15
                                                                E. JOSEPH CONNAUGHTON
            16                                                  EVAN A. PEÑA
                                                                KELLY E. KAGAN
            17                                                  Attorneys for Defendant National Steel and
                                                                Shipbuilding Company
            18

            19

            20

            21

            22

            23

            24
            25
            26

            27

            28

  PAUL, PLEVIN,
                                                                  3
   SULLIVAN &     ATTACHMENTS 1(H) AND 2(H) TO DEFENDANT NATIONAL STEEL AND SHIPBUILDING COMPANY’S
CONNAUGHTON LLP                                 NOTICE OF RELATED CASES

                                                                                                                     51
                                                                                          Notice of Removal - Exhibit C
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.62 Page 53 of 55




               Drew Martinez
                                                          37-2021-00003396-CU-OE-CTL
                National Steel and Shipbuilding Company




                                                                                             52
                                                                  Notice of Removal - Exhibit C
Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.63 Page 54 of 55




 1                                         PROOF OF SERVICE
 2                             Martinez v. National Steel and Shipbuilding
                                Case No. 37-2021-00003396-CU-OE-CTL
 3
     STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
 4
         At the time of service, I was over 18 years of age and not a party to this action. I am
 5 employed in the County of San Diego, State of California. My business address is 101 West
   Broadway, Ninth Floor, San Diego, CA 92101-8285.
 6
         On April 13, 2021, I served true copies of the following document(s) described as
 7 NOTICE OF RELATED CASE on the interested parties in this action as follows:

 8 Norman B. Blumenthal
   Kyle R. Nordrehaug
 9 Aparajit Bhowmik
   Nicholas J. De Blouw
10 Blumenthal, Nordrehaug Bhowmik De Blouw, LLP
   2255 Calle Clara
11 La Jolla, CA 92037
   Telephone: (858) 551-1223
12 Facsimile: (858) 551-1232
   E-Mail: norm@bamlawca.com
13 E-Mail: kyle@bamlawca.com
   E-Mail: aj@bamlawca.com
14 E-Mail: nick@bamlawca.com
15 Attorneys for Plaintiff Drew Martinez
16        BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
   persons at the addresses listed in the Service List, with postage thereon fully prepaid. I placed
17 each such envelope or package for deposit with United States Postal Service, this same day, at my
   business address shown above, following ordinary business practices.
18
          BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
19 document(s) to be sent from e-mail address wfarrell@paulplevin.com to the persons at the e-mail
   addresses listed in the Service List. I did not receive, within a reasonable time after the
20 transmission, any electronic message or other indication that the transmission was unsuccessful.

21          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
22
            Executed on April 13, 2021, at San Diego, California.
23

24
25                                                     Whitney
                                                             y W. F
                                                                  Farrell
                                                                    a
26

27

28




                                                                                                                53
                                                                                     Notice of Removal - Exhibit C
          Case 3:21-cv-00665-AJB-LL Document 1-2 Filed 04/15/21 PageID.64 Page 55 of 55




             1                                PROOF OF SERVICE
             2               Drew Martinez v. National Steel and Shipbuilding Company
             3
                  STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
             4
                     At the time of service, I was over 18 years of age and not a party to this
            5 action. I am employed in the County of San Diego, State of California. My
              business address is 101 West Broadway, Ninth Floor, San Diego, CA 92101-8285.
            6
                     On April 15, 2021, I served true copies of the following document(s)
            7 described as DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C.
              § 1331 AND 1441 on the interested parties in this action as follows:
            8
              Norman B. Blumenthal
            9 Kyle R. Nordrehaug
              Aparajit Bhowmik
           10 Nicholas J. De Blouw
              Blumenthal, Nordrehaug Bhowmik De Blouw, LLP
           11 2255 Calle Clara
              La Jolla, CA 92037
           12 Telephone: (858) 551-1223
              Facsimile: (858) 551-1232
           13 E-Mail: norm@bamlawca.com
              E-Mail: kyle@bamlawca.com
           14 E-Mail: aj@bamlawca.com
              E-Mail: nick@bamlawca.com
           15
              Attorneys for Plaintiff Drew Martinez
           16
                     BY MAIL: I enclosed the document(s) in a sealed envelope or package
           17 addressed to the persons at the addresses listed in the Service List, with postage
              thereon fully prepaid. I placed each such envelope or package for deposit with
           18 United States Postal Service, this same day, at my business address shown above,
              following ordinary business practices.
           19
                     BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of
           20 the document(s) to be sent from e-mail address wfarrell@paulplevin.com to the
              persons at the e-mail addresses listed in the Service List. I did not receive, within a
           21 reasonable time after the transmission, any electronic message or other indication
              that the transmission was unsuccessful.
           22
                     I declare under penalty of perjury under the laws of the United States of
           23 America that the foregoing is true and correct and that I am employed in the office
              of a member of the bar of this Court at whose direction the service was made.
           24
                     Executed on April 15, 2021, at San Diego, California.
           25
           26
           27                                              Whitney
                                                           Whitne
                                                                ey W. Farrell
           28
  PAUL, PLEVIN,
   SULLIVAN &
                  855102.2                                1                                    Case No.
CONNAUGHTON LLP
